Citation Nr: 0721511	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2005 letter, the RO informed the veteran of its 
action regarding his request for a Travel Board hearing 
before a Veterans Law Judge.  However, on a form returned to 
the Board that same month, the veteran indicated he wished to 
withdraw his hearing request.  Therefore, the Board finds 
that all due process has been met with respect to the 
veteran's hearing request.


FINDINGS OF FACT

1.  A bilateral hearing loss disability resulting from 
service has not been demonstrated, nor was sensorineural 
hearing loss manifested within one year after separation from 
active duty.

2.  In a May 1992 decision, the Board declined to find that 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.  Until the present time, that was the last final 
decision denying the claim of entitlement to service 
connection for a psychiatric disorder on any basis.

3.  The evidence added to the record since the May 1992 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a psychiatric disorder, claimed as a nervous 
condition.

CONCLUSIONS OF LAW

1.  A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Evidence submitted since the May 1992 decision wherein 
the Board declined to find that new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for a psychiatric disorder is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
proper notice was provided to the veteran in May 2003, prior 
to the August 2003 rating decision.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the May 2003 notice letter complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of the evidence 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to VA.  In addition, the veteran was provided with 
information regarding new and material evidence necessary to 
reopen a claim of service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

With regard to Dingess v. Nicholson, supra, which requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

The Board notes that while the veteran submitted evidence 
following the last adjudication of his claim in May 2005, a 
large portion of this evidence was duplicative of evidence 
already associated with the claims file, and the veteran's 
representative indicated in a December 2006 written 
statement, that the veteran waived his right to have 
additional evidence referred to the RO for review under 
38 C.F.R. § 20.1304 (2006).  Therefore, the Board will 
continue with the veteran's claim, considering all the 
evidence of record.


II.  Hearing Loss

The veteran has contended that he has hearing loss that is 
related to his military service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran's service medical records are negative for any 
complaints or diagnoses regarding hearing loss.

In October 1969, the veteran underwent VA examination for a 
separate disorder.  Examination of his ears was normal, and 
no hearing loss was noted.

A February 1970 private treatment record shows the veteran 
complained of earaches.  He indicated that when he heard 
talking around him, there was no problem.  He had pain when 
it was quiet.  Shaking his head relieved the pain.  Upon 
examination, hearing was 20/20 in each ear.  No diagnosis was 
given regarding the veteran's ears or hearing.

April 2003 VA outpatient treatment records show the veteran 
complained of hearing loss since he incurred noise exposure 
during the Vietnam War.  He stated he was exposed to a loud 
gun blast on board a troop carrier in 1966 and noticed 
hearing loss and tinnitus at that time.  The diagnosis was 
right ear normal hearing through 2000 Hertz with a severe 
precipitous sensorineural hearing loss at 3000 to 8000 Hertz.  
The left ear had normal hearing through 4000 Hertz with a 
moderate ultra high frequency loss.  Speech discrimination 
was good in the right ear and excellent in the left ear.

Private treatment records dated in May and June 2003 show the 
veteran complained of hearing loss since 1966.  The initial 
assessment was subjective hearing loss in the left ear and a 
history of noise exposure.  The June 2003 records show the 
veteran's audiogram revealed high frequency hearing loss in 
the right ear and mild high frequency hearing loss in the 
left ear.  The veteran had normal hearing in the right ear 
from 250 to 2000 Hertz with moderate hearing loss at 4000 
Hertz.  He had normal hearing in the left ear from 250 to 
4000 Hertz with mild sensorineural hearing loss at 8000 
Hertz.  The veteran's audiogram was reported on a chart and 
not transcribed by the physician.  It was noted to be 
consistent with noise exposure.

An April 2004 private treatment record shows the veteran 
underwent an audiogram.  The chart showing the veteran's 
results from an air conduction study was not transcribed.  
However, the provider noted that the veteran's speech 
recognition threshold was not consistent with the pure tone 
average.  The veteran was inconsistent with his responses.  
This might indicate non-organic hearing loss.  The retest 
reliability was indicated as fair or poor.

A July 2004 VA outpatient treatment record shows the veteran 
presented with essentially normal hearing in the left ear and 
normal hearing to 2000 Hertz with a moderate hearing loss 
from 3000 to 8000 Hertz in the right ear.  He had excellent 
to fair word recognition ability in both ears.

An August 2005 VA outpatient record shows the veteran 
continued to have normal hearing in his left ear and moderate 
high frequency sensorineural hearing loss in his right ear.

A March 2006 private treatment record shows the veteran had 
moderate to moderately severe sensorineural hearing loss in 
the right ear and mild to moderate high frequency 
sensorineural hearing loss in the left ear.

Based on a review of the record, the Board finds that there 
is a lack of evidence to warrant an award of service 
connection for hearing loss.  The Board notes that all of the 
veteran's audiological findings are only reported on charts 
and not transcribed by the physician or audiologist.  
However, the Board concludes that it appears the auditory 
threshold in at least one of the veteran's ears was 40 
decibels or greater at one or more frequencies.  Since the 
charts appear to reflect this level of disability and the 
veteran is afforded the benefit of the doubt, the Board finds 
that the veteran's hearing loss does rise to the level of a 
disability for VA benefit purposes.  38 C.F.R. § 3.385.

Therefore, at issue is whether the veteran's hearing loss is 
related to his military service.  While the veteran indicated 
in his medical records that he experienced hearing loss since 
1966, there is no objective, contemporaneous medical evidence 
showing either complaints of or treatment for hearing loss 
either in service or within a year following separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.  While the veteran 
reported ear pain in February 1970, his hearing was normal, 
the pain was relieved when he shook his head, and no 
diagnosis was given.  Indeed, the first medical evidence 
showing any treatment for or diagnosis of hearing loss is 
dated in 2003, more than thirty years after the veteran's 
separation from service.

Most importantly, there is no medical opinion of record 
showing a relationship between the veteran's currently 
diagnosed hearing loss and any incident or event during 
military service.  While the veteran has contended that his 
hearing loss is due to noise exposure in service, he has not 
been shown to have the requisite medical knowledge to provide 
a competent opinion on the etiology of his disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, while a few of the veteran's physicians noted he 
dated his hearing loss to 1966 and experienced noise exposure 
in service, there is no evidence that these audiologists or 
physicians reviewed the veteran's service medical records or 
claims file or obtained this information from any source 
other than the veteran.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Therefore, the Board finds that there is a lack of medical 
evidence to show that the veteran's hearing loss is due to 
his military service.  As the evidence preponderates against 
the claim of entitlement to service connection for hearing 
loss, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


III.  Psychiatric Disorder

As noted above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection is also warranted for psychoses 
that become manifest to a degree of 10 percent within one 
year from the date of termination of service.  38 C.F.R. 
§§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  A May 1992 Board decision declined to find 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  No subsequent Board or RO rating 
decision specifically addressed the issue of service 
connection for a psychiatric disorder until the August 2003 
rating decision, as to which the veteran perfected the 
current appeal.

The evidence of record at the time of the May 1992 Board 
decision included the veteran's service medical records. An 
April 1968 entry shows the veteran's nerves and temper were 
bothering him.  The veteran's June 1968 separation 
examination report showed he was psychiatrically normal.  At 
that time, the veteran noted a history of nervous trouble.  
No details were provided.

Post-service, the veteran underwent VA examination in October 
1968 for an unrelated disorder.  His neurological examination 
noted that there was no evidence of a nervous disorder.

January 1970 private medical reports shows the first 
diagnosis for the veteran of any psychiatric disorder.  The 
assessment was schizophrenia, paranoid type.  The veteran 
denied any history of psychiatric treatment or 
hospitalization.

The veteran continued to receive treatment for and diagnoses 
of paranoid schizophrenia as shown in a December 1972 private 
treatment record and June 1973, August 1975, September 1979 
through May 1980, and August 1989 VA outpatient, examination, 
and hospitalization reports.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Evidence added to the claims file includes the veteran's 
service personnel records.  They indicate the veteran was 
tried by a Special Court Martial in May 1968.  He was charged 
with four violations of the Uniform Code of Military Justice, 
including failing to appear for duty, failure to respond to a 
command, and failure to obey orders.  He was sentenced to 
hard labor for six months.

A June 1992 VA outpatient treatment record shows the veteran 
received a diagnosis of rule out schizophrenia.

In a June 2004 written statement, the veteran's attorney 
contended that schizophrenia often began with the person 
showing symptoms that were not necessarily associated with 
that disorder.  In addition, the median age for males to have 
their first psychotic episode associated with schizophrenia 
was in the mid-20s.  The veteran also submitted general 
articles regarding schizophrenia and its onset.

In a July 2004 written statement, the veteran's attorney 
contended that the veteran's schizophrenia was the result of 
his having injured his head in service.  The veteran's 
service medical records show he cut his head on a box.  The 
veteran's attorney contended that this led to his 
schizophrenia.

In July 2004, a friend of the veteran indicated that he had 
been friends with the veteran for forty years.  He indicated 
that the veteran did not return from Vietnam the same person 
he was when he went there.  He returned with a diminished 
mental capacity and depression and his thoughts got 
scrambled.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  While the VA treatment record and written 
statements from the veteran's friend and attorney are new in 
that they were not of record at the time of the previous 
decision, they are not material because they do not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, this evidence does not demonstrate 
either that the veteran's psychiatric disorder began in 
service or that it manifested to a compensable degree within 
one year of separation.

While the veteran's service personnel records show he was 
tried by Special Court-Martial for violations, they contain 
no evidence of a psychiatric disorder.  Additionally, 
regarding the veteran's contention that he injured his head 
in service, this record was already associated with the 
claims file at the time of the Board's May 1992 decision.  
The theories of the veteran's attorney regarding the origin 
of his schizophrenia are not new and material evidence 
because she is not a physician and has not been shown to have 
the requisite medical knowledge to make a competent statement 
about the etiology of a medical disorder.  See Espiritu v. 
Derwinski, supra.  Furthermore, the general information 
regarding schizophrenia does not relate specifically to the 
veteran's experience and, therefore, does not help to show 
that it began in service.  Finally, the June 1992 VA 
outpatient treatment record is duplicative of previous 
evidence already demonstrating that the veteran was diagnosed 
with paranoid schizophrenia.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a psychiatric disorder, claimed as a nervous condition.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, the Board 
concludes that no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

Service connection for hearing loss is denied.

Service connection for a psychiatric disorder, claimed as a 
nervous condition, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


